Citation Nr: 1500617	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962 and from October 1962 to June 1968.  The Veteran's decorations for his active duty service include a Silver Star, Bronze Star Medal and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this case now resides with the VA RO in Atlanta, Georgia.

The issue currently on appeal was previously before the Board in November 2012 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The Board apologizes for the delays in the full adjudication of the Veteran's case. 

As discussed in the November 2012 Board remand, the issue of entitlement to service connection for ischemic heart disease due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected anatomical loss of both hands, right eye blindness and residuals of shell fragment disabilities are compatible with a physical incapacity in that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.




CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for aid and attendance have been met.  38 U.S.C.A. §§1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC at the aid and attendance rate is payable when the Veteran is, as a result of his service-connected disabilities, helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2014).

Relevant factors for consideration as to the need for aid and attendance are the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, service connection is in effect for anatomical loss of both hands, rated as 100 percent disabling; blindness of the right eye, rated as 30 percent disabling; residuals of a shell fragment wound of the left buttock and thigh, rated as 20 percent disabling; residuals of a shell fragment wound left leg, residuals of a shell fragment wound right thigh, residuals of a shell fragment wound abdominal wall and right herniorrhaphy, each rated as 10 percent disabling; and left herniorrhaphy and scar residual, shell fragment wound chest, each rated as noncompensable.

The Veteran has submitted two applications for aid and attendance.  In the first, dated September 2006, a doctor notes that the Veteran is not able to leave home for short distances unattended and is permanently confined to home or immediate area, and is not physically and mentally able to protect self in daily environment.  The doctor also notes that the Veteran cannot dress or undress, walk unassisted or keep self clean.

In the second application, time-stamped as received in July 2007, a doctor notes that the Veteran is not able to leave home for short distances unattended, is permanently confined to home or immediate area, and is not physically and mentally able to protect self in daily environment.  The doctor also notes that the Veteran cannot dress or undress, walk unassisted, attend to wants of nature or keep self clean.

In November 2012 the Veteran was afforded a VA examination.  The Veteran's history was given by his son as the Veteran suffered a "major left CVA which left him with severe expressive language dysfunction."  The son reported that the Veteran was in a nursing home for four years and has now been moved under his care.  A home health nurse and family members take care of the Veteran.

The Board notes that the Veteran has other severe disabilities for which the Veteran is not service connected.

However, based on the Veteran's medical history and his serious service-connected disabilities including the anatomical loss of both hands, blindness in the right eye and multiple shell fragment wound disabilities, the Board finds that the Veteran's service-connected disabilities render him so helpless that he requires assistance on a regular basis.  The evidence clearly demonstrates that the Veteran has difficulties managing activities of daily living without another person present, which the Board equates to a physical incapacity that requires assistance on a regular basis for protection from hazards or dangers incident to the daily environment.

Consequently, resolving reasonable doubt in the Veteran's favor, the Board concludes that SMC is warranted on the basis that he requires regular aid and attendance of another person due to his service-connected disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


